                                   Case 6:21-cv-01182-EFM-TJJ Document 2 Filed 07/27/21 Page 1 of 1
JS 44 (Rev. 04/21)                                                              CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                 DEFENDANTS
           Chris Haulmark                                                                                          City of Wichita and Brandon Whipple

     (b)   County of Residence of First Listed Plaintiff                Johnson County, KS                        County of Residence of First Listed Defendant
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.

     (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
           Chris Haulmark, pro se, 600 S. Harrison, Apt #11
           Olathe, KS 66061 (512) 366-3981
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                             III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                               (For Diversity Cases Only)                                     and One Box for Defendant)

•    1   U.S. Government
                                       •  ✖   3   Federal Question                                                                      PTF          DEF                                        PTF      DEF
           Plaintiff                                (U.S. Government Not a Party)                        Citizen of This State            1
                                                                                                                                           •        •  1     Incorporated or Principal Place
                                                                                                                                                               of Business In This State         •   4
                                                                                                                                                                                                         • 4



•    2   U.S. Government
           Defendant                   •      4   Diversity
                                                    (Indicate Citizenship of Parties in Item III)
                                                                                                         Citizen of Another State
                                                                                                                                           •   2
                                                                                                                                                    •    2   Incorporated and Principal Place
                                                                                                                                                               of Business In Another State      •   5
                                                                                                                                                                                                         •    5


                                                                                                         Citizen or Subject of a
                                                                                                           Foreign Country                 •   3
                                                                                                                                                    •    3   Foreign Nation
                                                                                                                                                                                                 •   6
                                                                                                                                                                                                         •    6

IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                              Click here for: Nature of Suit Code Descriptions.
            CONTRACT                                                    TORTS                              FORFEITURE/PENALTY                           BANKRUPTCY                    OTHER STATUTES
     110 Insurance                        PERSONAL INJURY                    PERSONAL INJURY                625 Drug Related Seizure               422 Appeal 28 USC 158            375 False Claims Act


~                                                                         •
     120 Marine                           310 Airplane                      365 Personal Injury -               of Property 21 USC 881             423 Withdrawal                   376 Qui Tam (31 USC
     130 Miller Act                       315 Airplane Product                  Product Liability           690 Other                                  28 USC 157                       3729(a))


•
     140 Negotiable Instrument
     150 Recovery of Overpayment
                                               Liability
                                          320 Assault, Libel &
                                                                          • 367 Health Care/
                                                                                Pharmaceutical
                                                                                                                                                     INTELLECTUAL
                                                                                                                                                   PROPERTY RIGHTS
                                                                                                                                                                                    400 State Reapportionment
                                                                                                                                                                                    410 Antitrust
         & Enforcement of Judgment             Slander                          Personal Injury                                                    820 Copyrights                   430 Banks and Banking
     151 Medicare Act                     330 Federal Employers’                Product Liability                                                                                   450 Commerce
B    152 Recovery of Defaulted
          Student Loans
                                               Liability
                                          340 Marine                      • 368 Asbestos Personal
                                                                                Injury Product
                                                                                                                                                   830 Patent
                                                                                                                                                   835 Patent - Abbreviated
                                                                                                                                                       New Drug Application
                                                                                                                                                                                    460 Deportation
                                                                                                                                                                                    470 Racketeer Influenced and
          (Excludes Veterans)             345 Marine Product                    Liability                                                          840 Trademark                        Corrupt Organizations

•    153 Recovery of Overpayment
         of Veteran’s Benefits
                                               Liability
                                          350 Motor Vehicle
                                                                           PERSONAL PROPERTY
                                                                            370 Other Fraud
                                                                                                                     LABOR
                                                                                                            710 Fair Labor Standards
                                                                                                                                                   880 Defend Trade Secrets         480 Consumer Credit
                                                                                                                                                                                        (15 USC 1681 or 1692)
•    160 Stockholders’ Suits              355 Motor Vehicle               B 371 Truth in Lending                Act
                                                                                                                                                       Act of 2016
                                                                                                                                                                                    485 Telephone Consumer

•    190 Other Contract
     195 Contract Product Liability
                                              Product Liability
                                          360 Other Personal
                                                                          • 380 Other Personal
                                                                                Property Damage
                                                                                                            720 Labor/Management
                                                                                                                Relations
                                                                                                                                                   SOCIAL SECURITY
                                                                                                                                                   861 HIA (1395ff)
                                                                                                                                                                                        Protection Act
                                                                                                                                                                                    490 Cable/Sat TV
B    196 Franchise                            Injury
                                          362 Personal Injury -           • 385 Property Damage
                                                                                Product Liability
                                                                                                            740 Railway Labor Act
                                                                                                            751 Family and Medical
                                                                                                                                                   862 Black Lung (923)
                                                                                                                                                   863 DIWC/DIWW (405(g))
                                                                                                                                                                                    850 Securities/Commodities/
                                                                                                                                                                                        Exchange
                                              Medical Malpractice                                               Leave Act                          864 SSID Title XVI               890 Other Statutory Actions
         REAL PROPERTY                      CIVIL RIGHTS                   PRISONER PETITIONS               790 Other Labor Litigation             865 RSI (405(g))                 891 Agricultural Acts
     210 Land Condemnation            ✖   440 Other Civil Rights            Habeas Corpus:                  791 Employee Retirement                                                 893 Environmental Matters
     220 Foreclosure                      441 Voting                        463 Alien Detainee                  Income Security Act                FEDERAL TAX SUITS                895 Freedom of Information



~•
     230 Rent Lease & Ejectment           442 Employment                    510 Motions to Vacate                                                  870 Taxes (U.S. Plaintiff            Act
     240 Torts to Land                    443 Housing/                          Sentence                                                                or Defendant)               896 Arbitration
     245 Tort Product Liability               Accommodations                530 General                                                            871 IRS—Third Party              899 Administrative Procedure
     290 All Other Real Property          445 Amer. w/Disabilities -        535 Death Penalty                   IMMIGRATION                             26 USC 7609                     Act/Review or Appeal of
                                              Employment                    Other:                          462 Naturalization Application                                              Agency Decision
                                          446 Amer. w/Disabilities -        540 Mandamus & Other            465 Other Immigration                                                   950 Constitutionality of
                                              Other                         550 Civil Rights                    Actions                                                                 State Statutes
                                          448 Education                     555 Prison Condition
                                                                            560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement
V. ORIGIN (Place an “X” in One Box Only)
•1
✖        Original
         Proceeding        • 2 Removed  from
                               State Court                    •    3     Remanded from
                                                                         Appellate Court            • 4 Reinstated
                                                                                                        Reopened
                                                                                                                   or
                                                                                                                      •            5 Transferred from
                                                                                                                                     Another District
                                                                                                                                                         6 Multidistrict
                                                                                                                                                             •
                                                                                                                                                             Litigation -                 • 8 Multidistrict
                                                                                                                                                                                              Litigation -
                                                                                                                                     (specify)               Transfer                           Direct File
                                              Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              42 USC 12131
VI. CAUSE OF ACTION                           Brief description of cause:

VII. REQUESTED IN                                  CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                                    UNDER RULE 23, F.R.Cv.P.                                 25,000                                       JURY DEMAND:
                                                                                                                                                                                     • Yes • No
                                                                                                                                                                                      ✖



VIII. RELATED CASE(S)
                                                  (See instructions):
      IF ANY                                                              JUDGE                                                                    DOCKET NUMBER
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD
07/27/21                                                                      /s/ChrisHaulmark
FOR OFFICE USE ONLY

     RECEIPT #                     AMOUNT                                        APPLYING IFP                                      JUDGE                             MAG. JUDGE
